DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Charles J. Jew on July 6, 2022.
The application has been amended as follows: 
In the Claims filed on June 22, 2022:
 Change Claim 1 to --A thermal interface material composition that comprises: (i) multiscale silver particles, (ii) metal-coated carbon nanotubes comprising carbon nanotubes that are plated with metal particles on an exterior surface of the carbon nanotubes, (iii) a polymer, and (iv) a liquid carrier wherein the multiscale silver particles, metal-coated carbon nanotubes and polymer are dispersed in the liquid carrier to form a paste.--. 
 Change Claim 5 to --The thermal interface material composition of claim 1 wherein the metal-coated carbon nanotubes comprise carbon nanotubes that are plated with metal particles with diameters that range from 5 to 20 nm.--.
Change Claim 6 to --The thermal interface material composition of claim 1 wherein the metal-coated carbon nanotubes comprise carbon nanotubes that are plated with metal particles that are selected from the group consisting of Ag, Ni, Cu, Au, and mixtures thereof.--.
Change Claim 9 to -- An electronic packaging component comprising: a heat producing component of a semiconductor device, a heat spreader or heat sink, and a thermal interface material interposed between the heat producing component and the heat spreader or heat sink, wherein the thermal interface material comprises (i) multiscale silver particles, (ii) metal-coated carbon nanotubes comprising carbon nanotubes that are plated with metal particles on an exterior surface of the carbon nanotubes, and (iii) a polymeric matrix wherein the multiscale silver particles and metal- coated carbon nanotubes are homogeneously distributed 
Change Claim 14 to -- A method of increasing heat transfer comprising: positioning a heat producing component in contact with a thermal interface material that comprises (i) multiscale silver particles, (ii) metal-coated carbon nanotubes comprising carbon nanotubes that are plated  with metal particles on an exterior surface of the carbon nanotubes, (iii) a polymer, and (iv) a liquid carrier that comprises an organic solvent wherein the multiscale silver particles, metal-coated carbon nanotubes and polymer are dispersed in the liquid carrier to form a paste; positioning a heat sink in contact with the thermal interface material; and sintering the thermal interface material to remove the organic solvent and polymer to form a silver matrix in which the multiscale silver particles and metal-coated carbon nanotubes are homogeneously distributed and wherein the multiscale silver particles are sintered with metal particles on the exterior surface of the carbon nanotubes.--.
Change Claim 22 to --A thermal interface material composition that comprises: (i) multiscale silver particles, (ii) metal-coated carbon nanotubes comprising carbon nanotubes that are plated with metal particles on an exterior surface of the carbon nanotubes, (iii) a polymer, and (iv) a liquid carrier wherein the multiscale silver particles, metal-coated carbon nanotubes and polymer are dispersed in the liquid carrier to form a paste and wherein the metal-coated carbon nanotubes are produced by a method comprising: (a) providing de-bundled and disentangled carbon nanotubes; (b) sensitizing the carbon nanotubes by mixing said de-bundled and disentangled carbon nanotubes in an aqueous sensitizer solution to yield sensitized carbon nanotubes; and (c) plating the sensitized carbon nanotubes in a metal solution to yield metal- coated carbon nanotubes.--.
Change Claim 23 to --The thermal interface material composition of claim 22 wherein the metal-coated carbon nanotubes comprise carbon nanotubes that are plated with metal nanoparticles on an exterior surface of the carbon nanotubes.--. 
Change Claim 24 to --The thermal interface material composition of claim 23 wherein the metal-coated carbon nanotubes comprising metal nanoparticles having thickness of in the range of 5 to 100 nm.--. 
Allowable Subject Matter
Claims 1-24 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “metal-coated carbon nanotubes comprising carbon nanotubes that are plated  with metal particles on an exterior surface of the carbon nanotubes,” as recited claims 1, 9, 14, and “metal-coated carbon nanotubes comprising carbon nanotubes that are plated with metal particles on an exterior surface of the carbon nanotubes; sensitizing the carbon nanotubes by mixing said de-bundled and disentangled carbon nanotubes in an aqueous sensitizer solution to yield sensitized carbon nanotubes; and plating the sensitized carbon nanotubes in a metal solution to yield metal- coated carbon nanotubes,” as recited in claim 22 respectively.
Claims 2-8, 10-13, 15-21, 23 and 24 are also allowed as being directly or indirectly dependent of the allowed independent base claim.   
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 8, 2022